Citation Nr: 0009256	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-48 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative changes of the lumbar spine with congenital 
pedicle defect (hereinafter "lumbar spine disability"), 
currently rated as 40 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper back disability, to include as secondary to the 
veteran's service-connected lumbar spine disability.

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to March 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  A notice of disagreement was received in September 
1996, the RO issued a statement of the case in October 1996, 
and a substantive appeal was received in December 1996.  The 
veteran appeared and testified before the undersigned Board 
Member at a September 1999 video conference hearing.


FINDINGS OF FACT

1. In an October 1986 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
neck and upper back disability. 

2.  Evidence associated with the record since the October 
1986 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for an upper back 
disability.  

3.  The record includes a medical diagnosis of an upper back 
disorder and medical evidence suggesting a link to the 
veteran's service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for an upper back disability, to 
include as secondary to a service-connected lumbar spine 
disability, has been reopened.  38 U.S.C.A. § 5108 (West 
1991); C.F.R. § 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for an upper back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, an October 1986 Board decision denied a 
claim of entitlement to service connection for an upper back 
disorder.  That decision is final.  38 U.S.C.A. § 7104(b). 
However, if new and material evidence is presented with 
respect to a claim which is the subject of a prior final 
decision, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board observes that pursuant to the subsequent August 
1996 rating decision, the RO effectively reopened the 
veteran's claim of entitlement to service connection for an 
upper back disorder without discussing whether new and 
material evidence had been submitted and whether the claim 
was well grounded, under the legal requirements of 38 C.F.R. 
§ 3.156(a), Hodge, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  However, the Board must make its own 
determination as to whether a claim has been properly 
reopened.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  

The veteran contends that that he suffers from an upper back 
disorder incurred during service, or, in the alternative, 
that his upper back disorder has developed secondary to his 
service-connected lumbar spine disability.  The law provides 
that a veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, with regard to secondary service 
connection claims, the law provides that service connection 
may be granted for a disorder found to be proximately due to, 
or the result of, a service-connected disability, including 
on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

Looking to the Board's October 1986 decision, it appears that 
the basis for that determination was that the veteran had a 
preexisting neck and upper back disorder which was not 
aggravated during his active military service.  The Board 
notes here that the veteran is service-connected for a lumbar 
spine disability.  Evidence received since the Board's 
October 1986 decision includes a September 1990 private 
consultation report from Timothy R. Gatens, M.D., which 
indicates that the veteran's upper back pain is secondary to 
his service-connected low back disability.  Presuming this 
opinion to be true for purposes of the new and material 
evidence analysis, the Board finds that such evidence is new 
and material since it appears to support a theory of 
establishing service connection on a secondary basis.  The 
Board's October 1986 decision apparently denied the claim on 
a direct service connection basis.  In sum, the Board finds 
Dr. Gatens' report to be so significant that the veteran's 
claim has been reopened.  

Further, as the record clearly shows medical diagnoses of 
upper back disorder(s) and Dr. Gatens' report suggests a link 
to the veteran's service-connected lumbar spine disability 
(which is also assumed to be true for well-grounded analysis 
purposes), the Board finds that the requirements for a well-
grounded claim have also been met.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); King v. Brown, 5 
Vet.App. 19, 21 (1993); Reiber v. Brown, 7 Vet.App. 513 
(1995).


ORDER

The veteran's claim of entitlement to service connection for 
an upper back disability, to include as secondary to a 
service-connected lumbar spine disability, has been reopened 
and is well-grounded.  The appeal is granted to this extent 
subject to the provisions set forth in the following remand 
portion of this decision.  


REMAND

For reasons set forth above, the service connection for upper 
back disability claim has been found to be well-grounded.  
Further, with regard to the increased rating for lumbar spine 
disability claim, such a claim is by its nature well-
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  

At the September 1999 Board hearing, the veteran testified 
that he had seen his private physician, Dr. Walther, 
concerning his lumbar spine disability and upper back 
disability one week prior to the hearing.  A motion was 
granted to allow the veteran 60 days to obtain additional 
evidence, including the private physician's records.  In 
January 2000, the Board granted the veteran's motion for hold 
the record open for an additional 60 days.  Although certain 
items of evidence have been received at the Board with the 
veteran's waiver of preliminary RO review, it does not appear 
that any records from Dr. Walther have been submitted.  In 
view of the fact that the consultation with Dr. Walther in 
September 1999 was apparently in connection with both his 
upper back and lumbar spine disorders, such records must be 
obtained in order to meet the duty to assist the veteran.   

In addition, the Board further observes that the 
interrelationship, if any, between the service-connected 
lumbar spine disability, the upper back disorder(s) and the 
claimed fibromyalgia involve matters of complex medical 
differentiation.  Under the circumstances, the Board believes 
that further development and clarification of such matters of 
medical complexity is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) should be 
obtained and associated with the claims 
file. 

2.  The RO should request copies of all 
treatment records from the private 
physician identified by the veteran as 
Dr. Walthers, including the report of any 
consultation/examination in September 
1999.  Any records obtained should be 
associated with the claims file.  

3.  After undertaking any additional 
development of the evidence deemed 
necessary, the RO should schedule the 
veteran for special VA orthopedic and 
neurological examinations for the 
following purposes:  a) to ascertain the 
current severity of the veteran's 
service-connected lumbar spine 
disability; b) to ascertain whether any 
upper back disorder has been aggravated 
by the veteran's service-connected lumbar 
spine disability and c) to ascertain 
whether the veteran suffers from 
fibromyalgia and, if so, whether it is 
related to the service-connected lumbar 
spine disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiners in 
connection with the examinations, and all 
indicated special studies and tests 
should be accomplished.  With regard to 
the examination of the lumbar spine, all 
range of motions should be reported 
including comment as to at what point, if 
any, that the motions are limited by 
pain, fatigue, incoordination and 
weakness, including during flare-ups, to 
allow for evaluation in light of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Any neurological 
manifestations related to the service-
connected disability should also be 
reported to allow for evaluation under 
Diagnostic Code 5293.  The examiners 
should clearly set forth a rationale for 
all opinions expressed, and the examiners 
should be requested to specifically 
comment on Dr. Gatens' September 1990 
report which appears to relate an upper 
back disorder to the veteran's service-
connected lumbar spine disability. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  With regard to the 
veteran's upper back disability claim, 
the RO should consider secondary service 
connection as set forth in Allen.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
disorder(s) which remain denied.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to meet the duty to assist the 
veteran, to clarify complex medical questions, and to ensure 
a proper record for appellate review.  The Board intimates no 
opinions as to the eventual determinations to be made.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







